 


110 HRES 39 EH: Commending the University of Florida Gators for their victory in the 2006 Bowl Championship Series (BCS) and for winning the national college football championship.
U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 39 
In the House of Representatives, U. S.,

January 16, 2007
 
RESOLUTION 
Commending the University of Florida Gators for their victory in the 2006 Bowl Championship Series (BCS) and for winning the national college football championship. 
 
 
Whereas, on January 8, 2007, the University of Florida Gators won the 2006 Bowl Championship Series national title with a stunning 41–14 defeat over the Ohio State University Buckeyes; 
Whereas the University of Florida is one of the premier academic institutions in the State of Florida; 
Whereas the University of Florida football program celebrated its 100th Anniversary this season; 
Whereas the University of Florida Gators captured the South Eastern Conference (SEC) Championship title on December 2, 2006; 
Whereas the University of Florida won the NCAA Championship title in basketball in April 2006; 
Whereas the University of Florida is the first Division I school to hold the national championship title in both football and men’s basketball concurrently; 
Whereas Florida football Head Coach Urban Meyer is only the 7th coach to win a national championship in his first two seasons as a Division I college football coach; 
Whereas senior quarterback Chris Leak was the Most Valuable Player of the BCS national championship game; 
Whereas the Florida defense held Ohio State to only 82 yards of offense, the lowest ever for a BCS game; 
Whereas the University of Florida student athletes are among the most talented in the Nation; 
Whereas University of Florida fans worldwide supported and encouraged the Gators throughout the football season; 
Whereas J. Bernard Machen, President of the University of Florida, and Athletic Director Jeremy N. Foley have shown great leadership in bringing success and glory to the University of Florida; and 
Whereas the University of Florida students, faculty, alumni, and all Gator fans are deeply committed to bringing pride to the University of Florida and the entire State of Florida: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Florida Gators for their victory in the 2006 Bowl Championship Series and for winning the national college football championship; 
(2)recognizes the achievements of the players, coaches, students, and staff whose hard work and dedication helped the University of Florida Gators win the championship; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Florida President J. Bernard Machen, football Head Coach Urban Meyer, and Athletic Director Jeremy N. Foley for appropriate display. 
 
Karen L. Haas,Clerk.
